



Exhibit 10.2
FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT
THIS FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT (this "Amendment") is entered
into and effective as of June 6, 2018 (the "Effective Date"), by and among
Cambium Learning Group, Inc., a Delaware corporation (the "Purchaser"), Edcity
Holding Inc., a Florida corporation ("Edcity"), and VSS VKidZ LLC, a Delaware
limited liability company ("VSS", and together with Edcity, the "Sellers" and
each a "Seller"), VKidz Holdings Inc., a Delaware corporation (the "Company")
and VSS VKidZ LLC, solely in its capacity as Representative. Capitalized terms
used but not defined in this Amendment have the meanings ascribed to such terms
in the Purchase Agreement (as defined below).
WHEREAS, the Company, Sellers, Purchaser and Representative are parties to that
certain Stock Purchase Agreement, dated as of May 13, 2018 (the "Purchase
Agreement");
WHEREAS, pursuant to Section 10.8 of the Purchase Agreement, at any time prior
to the Closing, whether before or after receipt of the Purchaser Required Vote,
if applicable, the parties may modify or amend the Purchase Agreement by written
agreement executed and delivered by duly authorized officers of the respective
parties; and
WHEREAS, the parties desire to amend certain provisions of the Purchase
Agreement in accordance with the terms set forth herein and therein.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:
1.Amendments to Purchase Agreement. The Purchase Agreement is hereby amended as
follows:
1.1    A new definition is hereby added to Section 1.1 of the Purchase Agreement
alphabetically before the defined term "Share Price" as follows:
"'Sellers' Preference Amount" means, as of the date of a Liquidation Event (as
defined in the Amended and Restated Certificate of Incorporation of the Company
as filed with the Secretary of State of the State of Delaware on November 23,
2016), the aggregate amount of the Liquidating Dividends (as defined in the
Amended and Restated Certificate of Incorporation of the Company as filed with
the Secretary of State of the State of Delaware on November 23, 2016) that are
accrued and unpaid as of such date."
1.2    Section 2.2(a) of the Purchase Agreement is hereby replaced in its
entirety with the following:
"(a) Closing Consideration.    The consideration to be paid by the Purchaser to
each Seller for the sale and transfer of the Shares to the Purchaser as
described in Section 2.1, upon the terms and subject to the conditions of this
Agreement and on the basis of the representations, warranties and agreements
contained herein, shall be, with respect to each Seller:
(i)an aggregate number of shares of Purchaser Common Stock equal to the product
of:


1

--------------------------------------------------------------------------------





(x)    the difference (such difference, the "Net Equity Consideration") of:
(1)the number of shares of Purchaser Common Stock (such number of shares of
Purchaser Common Stock, the "Equity Consideration") equal to (A) 6,742,000 (the
"Base Equity Consideration"), plus (B) such number of Purchaser Shares as shall
equal the Estimated Working Capital Excess, if any, minus (C) such number of
Purchaser Shares as shall equal the Estimated Working Capital Shortfall, if any,
minus (D) such number of Purchaser Shares as shall equal the amount of the
Estimated Retention Expenses, minus (E) such number of Purchaser Shares as shall
equal the amount of the Estimated Transaction Expenses that constitute Excess
Transaction Expenses, minus (F) such number of Purchaser Shares as shall equal
the amount payable to such Seller under Section 2.2(a)(iii) below, minus (G) the
Preference Consideration, and
(2)such number of Purchaser Shares as shall equal the aggregate Option
Cancellation Amount due to the holders of In-the Money Subject Stock Options
pursuant to Section 2.5, multiplied by
(y)    such Seller's Allocation Percentage;
(ii)an aggregate number of shares of Purchaser Common Stock equal to the product
of: (x) such number of Purchaser Shares as shall equal the Sellers' Preference
Amount (such number of shares of Purchaser Common Stock, the "Preference
Consideration") and (y) such Seller's Allocation Percentage; and
(iii)an amount in cash equal to the product of: (x) (A) the Escrow Amount plus
(B) the Representative Fund Amount (together with the Net Equity Consideration
and the Preference Consideration, the "Closing Consideration") and (y) such
Seller's Allocation Percentage.
Notwithstanding the foregoing in the event that the Base Equity Consideration is
subject to increase as contemplated by clause (B) of Section 2.2(a)(i) above,
the Purchaser may elect, in its sole and absolute discretion, to pay to Sellers
at Closing an amount in cash equal to all or a portion of the Estimated Working
Capital Excess, and, to the extent the Purchaser so elects to make any such
payment in cash at Closing, the amount of Purchaser Shares to be issued by the
Purchaser under clause (ii) of the immediately preceding sentence shall be
reduced accordingly dollar-for-dollar."
1.3    The last sentence of Section 2.2(b)(i) of the Purchase Agreement is
hereby replaced in its entirety with the following:
"The Consideration Schedule shall include each of the following: (A) the
calculation of the Closing Consideration pursuant to this Section 2.2; and the
portion thereof that is payable in Purchaser Common Stock and cash; (B) the
Allocation Percentage of each Seller; (C) the Net Equity Consideration and
Preference Consideration to be paid by the Purchaser to each Seller for such
Seller's Shares being sold hereunder; and (D) the calculation of the Option
Cancellation Amount for each holder of an In the Money Subject Stock Option
pursuant to Section 2.5."
2.Miscellaneous.


2

--------------------------------------------------------------------------------





2.1    Except as expressly provided herein or any side letters executed by the
parties pursuant to the Purchase Agreement, all of the terms, conditions and
other provisions of the Purchase Agreement are hereby ratified and confirmed and
shall remain unchanged and in full force and effect in accordance with their
respective terms. Any reference to the Purchase Agreement in any instrument or
document shall be deemed a reference to the Purchase Agreement as amended
hereby. In the event of any conflict or inconsistency between the provisions of
the Purchase Agreement and the provisions of this Amendment, the provisions of
this Amendment shall control
2.2    This Agreement, together with the Purchase Agreement and any side letters
thereto, constitute the entire agreement among the parties hereto and thereto
and supersedes all prior agreements and understandings, whether written or oral,
relating to the subject matter hereof and thereof.
2.3    This Amendment shall be governed by and construed in accordance with the
internal laws of the State of New York without regard to the conflicts of law
rules thereof.
2.4    This Amendment may be executed in one or more counterparts (including by
facsimile or electronic .pdf submission), each of which shall be deemed an
original, and all of which shall constitute one and the same agreement and shall
become effective when one or more counterparts have been signed by each of the
parties and delivered (by telecopy, portable document format (.pdf) or
otherwise) to the other parties, it being understood that the parties need not
sign the same counterpart.
[Signature Page Follows]






















































3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.


 
PURCHASER:
 
 
 
CAMBIUM LEARNING GROUP, INC.
 
 
 
By: /s/ Barbara Benson                          
 
Name: Barbara Benson
 
Title: Chief Financial Officer

 
SELLERS:
 
 
 
EDCITY HOLDING INC.
 
 
 
By: /s/ John Edelson                              
 
Name: John Edelson
 
Title: President
 
 
 
VSS VKIDZ LLC
 
 
 
By: /s/ Jeffrey T. Stevenson                   
 
Name: Jeffrey T. Stevenson
 
Title:

 
REPRESENTATIVE:
 
 
 
VSS VKIDZ LLC
 
 
 
By: /s/Jeffrey T. Stevenson                    
 
Name: Jeffrey T. Stevenson
 
Title:

 
COMPANY:
 
 
 
VKIDZ Holdings Inc.
 
 
 
By: /s/ John Edelson                              
 
Name: John Edelson
 
Title: President



4